Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed January 28, 2021.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative light-sensitive pump is Archaerhodopsin, as recited in Claims 6 and 10; and 
ii) the alternative light-sensitive channel is Channelrhodopsin-2, as recited in Claims 9 and 12. 

Amendments
           Applicant's response and amendments, filed January 28, 2021 to the prior Office Action is acknowledged. Applicant has amended Claims 1 and 5, and withdrawn Claims 7 and 11.
	The Examiner notes that neither the originally filed claim set (December 17, 2018) nor the instant claim set, include Claim 4. 
Applicant is advised that, per 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution, should new claims be presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In the instant case, starting with Claim 13.

Claims 1-3, and 5-12 are pending.
	Claims 7 and 11 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 5-6, 8-10, and 12 are under consideration. 
	
Priority
This application is a division of application 14/439,696 filed on April 30, 2015, now abandoned, which is a 371 of PCT/IL2013/050891 filed on October 7, 2013. Applicant’s claim for the benefit of a prior-filed application provisional application 61/721,057 filed on November 1, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 1, 2021 that has been considered. 
The signed and initialed PTO Form 1449 is mailed with this action. 

Claim Objections
1. 	The prior objection to Claim 1 is withdrawn in light of Applicant’s amendments to the claims to remove the multiple periods, which the Examiner finds persuasive. 

2. 	Claim 5 is objected to because of the following informalities: the claim has been amended to “wherein the cell transfected with a gene encoding a light-sensitive pump and the cell transfected with a gene encoding a light-sensitive channel are the same cell.” Said amendment renders the claim unnecessarily verbose and internally redundant because step (a) already recites that “a cell” (singular) is transfected with both (i) the gene encoding a light-sensitive pump and (ii) the gene encoding a light-sensitive channel. It is axiomatic that the cell transfected with both transgenes is “the same cell”, as now recited in the ‘wherein’ clause. 
	The ‘wherein’ clause should be removed because it renders the claim unnecessarily verbose and internally redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that Claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 
	Instant Claim 1 recites the step (a) of introducing:
	i) a cell transfected with a gene encoding a light-sensitive pump; and
	ii) a cell transfected with a gene encoding a light-sensitive channel; 
	and later recites the ‘wherein’ clause that the cell of ((a)(i)) and the cell of ((a)(ii)) “are the same cell”. 
	The claim is considered indefinite because there is discordance between step (a) and the newly recited ‘wherein’ clause regarding how to interpret “are the same cell”, which then causes confusion about what is actually being introduced into the subject in step (a).
The specification discloses (pg 17, lines 7-11) the first cell transfected with the transgene encoding a light-sensitive pump is separate from and mutually exclusive of the second cell transfected with the transgene encoding a light-sensitive channel. Thus, while both cells may be the same cell type, e.g. fibroblasts, cardiomyocytes, or even autologous cells derived from the subject/patient (pg 15, lines 9-18), the first cell of ((a)(i)) is separate from and mutually exclusive of the cell of ((a)(ii)). There are two different cell populations that are being administered. 
Conversely, the specification disclose a single cell that is transfected with both the transgene encoding a light-sensitive pump and the transgene encoding a light-sensitive channel (pg 21, line 19, ChR2-ArchT-fibroblasts; pg 22, line 19, “implanting cells co-transfected [emphasis added] with a light-sensitive channel and a light-sensitive pump”). 
It is clear, for example, that in Claim 5, a single cell is co-transfected with a transgene encoding a light-sensitive channel and a transgene encoding a light-sensitive pump.
To the extent that Applicant does not want to use the same verbiage as per Claim 5, then Applicant should amend step (a) to simply recite “a cell co-transfected with a light-sensitive channel and a light-sensitive pump”, for example. 
The instantly recited ‘wherein’ clause should then also be removed for rendering the claim unnecessarily verbose and internally redundant with step (a) reciting “a cell co-transfected with a light-sensitive channel and a light-sensitive pump”.
Appropriate correction is required. 

4. 	Claims 1-3, 5-6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of regulating heart activity of a non-human animal by suppressing or inducing the electrical activity of the heart, the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising:
i) 	a cell transfected with a gene encoding a light-sensitive pump; and
ii) 	a cell transfected with a gene encoding a light-sensitive channel; and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm,
does not reasonably provide enablement for a method of regulating heart activity in a human subject, the method comprising the step of administering to said human subject a first cell transfected with a gene encoding a light-sensitive pump and a second cell transfected with a gene encoding a light-sensitive channel such that the first and second cells are introduced into the heart of said subject.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The breadth of the claims encompasses modulating heart activity either in vitro, ex vivo, or in vivo (in the host subject).
Applicant hypothesizes that implanting cells co-transfected with a light-sensitive channel and a light-sensitive pump, exposing the heart, even at a single locus, to light of a suitable wavelength can either suppress or activate the electrical activity of the heart, depending on the desired therapy (pg 22, lines 18-21).

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Parker et al (WO 12/006320, published January 12, 2012; of record in IDS of parent application 14/439,696) is considered relevant prior art for having disclosed a method of regulating heart activity in a subject, by suppressing or inducing the electrical activity of the heart (pg 2, lines 23-31), the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a cell transfected with a gene encoding a light-sensitive channel and/or a light-sensitive ion pump (pg 3, lines 4-8, 16-20); and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm (pg 17, lines 20-23).
Parker et al disclosed the light-sensitive channel may be a channelrhodopsin, e.g. Channelrhodopsin-2, and the light-sensitive pump may be halorhodopsin (pg 3, lines 7-8, 19-20).
Parker et al contemplate various generic means of delivering the genetically modified cells to the subject’s heart (pg 16, lines 23-33; pg 24, line 5-pg 6, line 20). Example 2 discloses attaching the biological pacemaker to rat hearts, but does not demonstrate evidence of functionality in vivo. Rather, “[H]earts of the surviving rats are harvested for optical mapping studies.” (pg 34, line 7). Thus, Parker et al do not demonstrate a reduction to practice for in vivo regulation of heart activity. Rather, the working Examples are all directed to genetically modifying cells in tissue culture, and measuring functionality upon light stimulation of said in vitro tissue culture cell populations. 

Entcheva et al (WO 12/054484, published April 26, 2012; of record in IDS of parent application 14/439,696) is considered relevant prior art for having disclosed a method of regulating heart activity in a subject [0010], by suppressing or inducing the electrical activity of the heart, the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a cell transfected with a gene encoding a light-sensitive channel [0010]; and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm.
Entcheva et al disclosed the light-sensitive channel may be a channelrhodopsin, e.g. Channelrhodopsin-2 and/or Archaerhodopsin, e.g. Archaerhodopsin-3 [0012].
While Entcheva et al contemplate means of delivering the genetically modified cells to the subject’s heart [0052-54], Entcheva et al do not demonstrate a reduction to practice. Rather, the working Examples are all directed to genetically modifying cells in tissue culture, and measuring functionality upon light stimulation of said in vitro tissue culture cell populations. 

Nussinovitch et al (Neurophotonics 2(3): 031204 (July-September), 2015; Applicant’s own work, not cited in an IDS) evidencing that the instantly disclosed Figures and data are from the current study were limited to in vitro settings [emphasis added] using co-cultures of NRCM monolayers and hESC-derived cardiomyocytes cell-aggregates.” (pg 12, col. 1). “Translating these findings to the in vivo settings, first to small and large animal models and eventually to the clinic would require overcoming major challenges [emphasis added].” This would also necessitate prolonged survival of the transplanted cells, long-lasting expression of the Arch transgene in the engrafted cells, and the efficient coupling of the engineered cells with host cardiomyocytes also in the intact heart. Moreover, it is not clear [emphasis added] whether the electrotonic currents generated, which were sufficient to suppress excitability in the monolayers or cell clusters, will also be large enough to affect cardiac activity also in vivo [emphasis added]. Another potential caveat to clinical translation may be the transient hyperexcitable state noted post-illumination at the treated region that may be proarrhythmogenic. Finally, it is not clear whether the monochromatic light sources used to activate the hyperpolarizing light-sensitive proteins can sufficiently penetrate through cardiac muscle or blood to efficiently influence the transduced cells that may be embedded deep within the myocardium. (pg 12, col.’s 1-2, joining¶).“Translation of these initial in vitro results in co-culture studied into the clinics would require significant technological developments and overcoming significant challenges [emphasis added].” (pg 12, col. 2, Conclusion).
Thus, Applicant’s own post-filing publication admits that the invention as claimed is not yet enabled for in vivo practice in humans. Neither the prior art nor the instant specification makes up for the deficiencies in the prior art, nor solve the technological problems Applicant later admits need to be solved, in order to practice the instantly claimed invention. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The working examples of the instant specification are directed to measuring the optogenetic control of cardiomyocytes co-cultured with host cells genetically modified to express the light-sensitive ion channel and/or light-sensitive ion pump, e.g. Example 1, “Cardiomyocyte monolayers and Co-culture”. 
While Applicant hypothesizes that implanting cells co-transfected with a light-sensitive channel and a light-sensitive pump, exposing the heart, even at a single locus, to light of a suitable wavelength can either suppress or activate the electrical activity of the heart, depending on the desired therapy (pg 22, lines 18-21), the instant specification fails to disclose several important considerations, such as how many cells express the light-sensitive ion channel and/or light-sensitive ion pump are to be administered in vivo to the subject to at least a first site of the heart, let alone a second site of the heart, etc….. so as to be sufficient to suppress excitability in the monolayers or cell clusters, and will also be large enough to affect cardiac activity also in vivo, so as to achieve a real-world, clinically meaningful result.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using 
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
As discussed above, Nussinovitch et al (Neurophotonics 2(3): 031204 (July-September), 2015; Applicant’s own work, not cited in an IDS) evidences that the instantly disclosed Figures and data are from in vitro cell co-cultures (pg 12, col. 1; “the results of the current study were limited to in vitro settings using co-cultures of NRCM monolayers and hESC-derived cardiomyocytes cell-aggregates”).
The post-filing work of Nussinovitch et al admit that “Translating these findings to the in vivo settings, first to small and large animal models and eventually to the clinic would require overcoming major challenges. This would also necessitate prolonged survival of the transplanted cells, long-lasting expression of the Arch transgene in the engrafted cells, and the efficient coupling of the engineered cells with host cardiomyocytes also in the intact heart. Moreover, it is not clear whether the electrotonic currents generated, which were sufficient to suppress excitability in the monolayers or cell clusters, will also be large enough to affect cardiac activity also in vivo. Another potential caveat to clinical translation may be the transient hyperexcitable state noted post-illumination at the treated region that may be proarrhythmogenic. Finally, it is not clear whether the monochromatic light sources used to activate the hyperpolarizing light-sensitive proteins can sufficiently penetrate through cardiac muscle or blood to efficiently influence the transduced cells that may be embedded deep within the myocardium. (pg 12, col.’s 1-2, joining¶).“Translation of these initial in vitro results in co-culture studied into the clinics would require significant technological developments and overcoming significant challenges.” (pg 12, col. 2, Conclusion).
Thus, Applicant’s own post-filing publication admits that the invention as claimed is not yet enabled for in vivo practice. Neither the prior art nor the instant specification makes up for 
Furthermore, Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method of regulating heart activity a non-human animal by suppressing or inducing the electrical activity of the heart, the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising:
i) 	a cell transfected with a gene encoding a light-sensitive pump; and
ii) 	a cell transfected with a gene encoding a light-sensitive channel; and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm, is proper. 


Response to Arguments
Applicant argues that the specification’s disclosure of genetically modifying human cells, e.g. human fibroblasts, human cardiomyocytes, or human embryonic stem cells, to express the transgene encoding a light-sensitive channel and the transgene encoding a light-sensitive pump (per Examples 1-3) enables the instantly claimed method to be performed in a human subject. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, as discussed in the body of the above rejection, even Applicant’s own post-filing teachings admit that the invention as claimed is not yet enabled for in vivo practice in human subjects. Neither the prior art nor the instant specification makes up for the deficiencies in the prior art, nor solve the technological problems Applicant later admits need to be solved, in order to practice the instantly claimed invention. Applicant’s instant arguments speaking to genetically modifying human cells in tissue culture to express the artisan’s transgene(s) does not clearly articulate where the instant specification makes up for the real-world technological deficiencies known in the art regarding how to practice the instantly claimed invention in human subjects. 
As a second matter, the Examiner has not asserted that the ordinary artisan was/is not enabled to transfect human cells, be they human fibroblasts, human cardiomyocytes, or human embryonic stem cells, to express the artisan’s transgene(s) of interest, including a transgene encoding a light-sensitive channel and the transgene encoding a light-sensitive pump. Rather, the substantive issue of the enablement rejection is how to administer the cell composition and practice the method in human subjects to thereby achieve a real-world, clinically meaningful result, especially in light of the post-filing art teaching that the instantly claimed method is not yet technologically practicable (syn. not enabled to use) in human subjects. 
The Examiner respectfully suggests that Applicant simply amend the independent claims to limit the scope of the subjects to a non-human subject or non-human animal.

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the 35 U.S.C. 112, first paragraph, enablement rejection presented above and the following 35 U.S.C. 102 and 103 art rejections. For the sake of compact prosecution, all issues relating to the instant application will be set forth in the First Action on the Merits. The art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

5. 	Claim(s) 1-3, 5, 8, 9, and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Parker et al (WO 12/006320, published January 12, 2012; of record in IDS of parent application 14/439,696).
With respect to Claims 1 and 5, Parker et al is considered relevant prior art for having disclosed a method of regulating heart activity in a subject, by suppressing or inducing the electrical activity of the heart (pg 2, lines 23-31), the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a cell transfected with a gene encoding a light-sensitive channel and/or a light-sensitive ion pump (pg 3, lines 4-8, 16-20); and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm (pg 17, lines 20-23), and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm (pg 17, lines 20-23).
Parker et al disclosed cells genetically engineered to express a light-sensitive ion channel, to wit, ChR2, to stimulate action potentials in response to light (pg 20, lines 6-7), and cells genetically engineered to express a light-sensitive ion pump, to wit, NpHR, to inhibit action potentials in response to light (pg 20, lines 8-9). 
Parker et al disclosed the cells genetically engineered to express a photosensitive transport mechanism which may include the combination of a light-sensitive ion channel and a light-sensitive ion pump (pg 3, lines 4-8; claims 1-6).
Parker et al contemplate various generic means of delivering the genetically modified cells to the subject’s heart (pg 16, lines 23-33; pg 24, line 5-pg 6, line 20), and Example 2 discloses attaching the biological pacemaker to rat hearts, whereby “[H]earts of the surviving rats are harvested for optical mapping studies.” (pg 34, line 7). 
With respect to Claim 2, Parker et al disclosed wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 520nm to 610nm (pg 17, lines 20-23).
With respect to Claims 3 and 8, Parker et al disclosed wherein the light-sensitive pump is selected from the group consisting of a light-sensitive proton pump and a light-sensitive chloride pump, to wit, halorhodopsin (pg 19, lines 30-31).
With respect to Claims 9 and 12, Parker et al disclosed wherein the light-sensitive channel is Channelrhodopsin-2 (pg 17, lines 20-21).
Thus, Parker et al anticipate the claims.

Response to Arguments
Applicant argues that Parker et al do not disclose a single cell doubly-transformed with a gene encoding a light-sensitive pump and a gene encoding a light-sensitive channel, capable of both inducing and suppressing heart electrical activity.
Applicant’s argument(s) has been fully considered, but is not persuasive. Parker et al disclosed a cell transfected with a gene encoding a light-sensitive channel and/or a light-sensitive ion pump (pg 3, lines 4-8, 16-20). Parker et al disclosed cells genetically engineered to express a light-sensitive ion channel, to wit, ChR2, to stimulate action potentials in response to light (pg 20, lines 6-7), and cells genetically engineered to express a light-sensitive ion pump, to wit, NpHR, to inhibit action potentials in response to light (pg 20, lines 8-9). 

6. 	Claim(s) 1-3, 5, 8, 9, and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Entcheva et al (WO 12/054484; published April 26, 2012; of record in IDS of parent application 14/439,696).
With respect to Claims 1 and 5, Entcheva et al is considered relevant prior art for having disclosed a method of regulating heart activity in a subject [0010], by suppressing or inducing the electrical activity of the heart, the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a cell transfected with a gene encoding a light-sensitive channel [0010] and/or a light-sensitive pump ([0049], nucleic acid encoding two or more light-gated ion channels are delivered to the implantable cells); and
b) 	exposing said at least one site to light, 
wherein for inducing (syn. depolarizing) said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, to wit, 470nm, to activate the ChR2 [0021, 35], and 
wherein for suppressing (syn. repolarizing) said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm, to wit, 575nm, to activate Arch [0035], whereby light is used to cause depolarization, and light is used to cause repolarization [0063]. 
Entcheva et al contemplate means of delivering the genetically modified cells to the subject’s heart [0033, 52-54]. 
With respect to Claims 3 and 8, Entcheva et al disclosed disclosed wherein the light-sensitive pump is selected from the group consisting of a light-sensitive proton pump, e.g. Archaerhodopsin [0035].
With respect to Claims 6 and 10, Entcheva et al disclosed wherein said light-sensitive proton pump is Archaerhodopsin-3 [0012, 35].
With respect to Claims 9 and 12, Entcheva et al disclosed wherein the light-sensitive channel is Channelrhodopsin-2 [0012]. 
With respect to Claim 2, Entcheva et al disclosed wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 520nm to 610nm (repolarizing via Arch at 575nm, [0035]). 
Thus, Entcheva et al anticipate the claims.

Response to Arguments
Applicant argues that Entcheva et al do not disclose a single cell doubly-transformed with a gene encoding a light-sensitive pump and a gene encoding a light-sensitive channel, capable of both inducing and suppressing heart electrical activity.
Applicant’s argument(s) has been fully considered, but is not persuasive. Entcheva et al disclosed a cell transfected with a gene encoding a light-sensitive channel [0010] and/or a light-sensitive pump ([0049], nucleic acid encoding two or more light-gated ion channels are delivered to the implantable cells), wherein for inducing (syn. depolarizing) said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, to wit, 470nm, to activate the ChR2 [0021, 35], and wherein for suppressing (syn. repolarizing) said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm, to wit, 575nm, to activate Arch [0035], whereby light is used to cause depolarization, and light is used to cause repolarization [0063]. 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/            Primary Examiner, Art Unit 1633